Highway 51 is also a street in the town of Courtland, and the crossing for pedestrians in front of the Herron home had been in use for about ten years. The business and residential section of the town is west and southwest of the crossing and the Herron home. Northeast is the public school building and the residence of the superintendent. This crossing was used by the children from the west and southwest in going to and from school, as well as by others of the general public having occasion to use it. The appellants had not completed their contract with the Highway Commission; they were still engaged in the work. In the progress of the work they had destroyed this crossing; it had been made impassable. The grade at this point had been lowered 5 feet, leaving an almost perpendicular stepoff of that depth from the level of the old street to the new. No other crossing had been provided in its place, although a short distance above the grading was in such condition that the school children could and did cross it in going to and from school.
The appellee was awakened between 12 and 1 o'clock at night by her friend, Miss Bell, who was on the west *Page 332 
side of the street opposite the Herron home. In a loud and distressed voice she told appellee to come, that the home of her aunt on the west side was in flames, and she feared that her aunt, and the only other occupant of the home, a lady, had been or would be burned up if not rescued.
Appellee knew the crossing was impassable, but, under the excitement and stress of the moment, she forgot that fact, and in attempting to make the crossing fell down the 5-foot step-off, breaking one of her ankles and crushing some of the bones in both of her feet.
There was neither a barrier nor a light to give to pedestrians notice in the nighttime of the impassability of the crossing. The majority opinion holds that the appellants were under no obligation to give such notice. How such a holding can be reconciled with the decisions of our court, as well as those from other states, is beyond me. Wade v. Gray, 104 Miss. 151, 61 So. 168, 43 L.R.A. (N.S.), 1046; Standard Oil Co. v. Decell,175 Miss. 251, 166 So. 379; 43 C.J., secs. 1817, 1818, and 1874, pp. 1037, 1039, 1111, 1112, and 1113. Mere forgetfulness of a known defect will not preclude recovery for an injury to one traveling in the nighttime, where his attention is diverted by some adequate cause. 43 C.J., sec. 861, p. 1096; 45 C.J., sec. 509, p. 950; Standard Oil Co. v. Decell, supra; Birdsong v. Mendenhall,97 Miss. 544, 52 So. 795; Higginbottom v. Burnsville, 113 Miss. 219, 74 So. 133; City of Meridian v. McBeath, 80 Miss. 485, 32 So. 53; City of Vicksburg v. Harralson. 136 Miss. 872, 101 So. 713, 39 A.L.R. 777. The Decell Case, although not directly in point on its facts, is in principle. The grease pit into which Mrs. Decell fell was unlighted and unguarded. There was a safe way around it only a few steps farther, of which she was aware. She knew the grease pit was there, but she momentarily forgot that fact and fell into it. The court there held that the issue of liability was one for the jury. *Page 333 
During the progress of the work by the appellants, it was their duty to properly guard the public especially in the nighttime, against the danger of this crossing. After the completion of their contract, the obligation was on the municipality to either establish another crossing or otherwise take reasonable steps to guard against injuries at the old crossing.
Ethridge, J., concurs in this opinion.